... ~~~~---=-=~~~~~~~~-~~~-~-?-3111'11'
 _A~ 2458 (Rev. 02/08/2019), Judgment in a~Criminal Petty Case (Modified)                                                                       Page 1 of l



                                      UNITED STATES DISTRICT COURT                                                                                            11
                                                                                                                                                              ,I
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                                                              IIIi
                                                                                                                                                              !I
                                                                                                                                                              I!
                                                                                                                                                              :1
                       United States of America                                         JUDGMENT IN A CRIMINAL CASE                                           11

                                                                                        (For Offenses Committed On or After November 1, 1987)                 I!
                                  v.
                                                                                                                                                              Ii
                                                                                                                                                              I'
                            Reymundo Rios-Peralta                                       Case Number: 3:19-mj-21221

                                                                                        Leila W Morgan
                                                                                        Defendant's Attorney


 REGISTRATION NO. 41315208
 THE DEFENDANT:
  ~ pleaded guilty to count( s) 1 of Complaint
                                             ~~~---'-~~~~~~~~~~~~~~~~~~~~~~~~-


   D was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                     Nature of Offense                                                                    Count Number(s)
 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                          1

   D The defendant has been found not guilty on count(s)                         ~~~~~~~~~~~~~~~~~~~




   D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                         dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 D TIME SERVED                                       '6 __Ci_O
                                                                                            ____ days
   ~   Assessment: $10 WAIVED ~ Fine: WAIVED
   ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the.defendant's economic circumstances.

                                                                                      Wednesday, March 13, 2019
                                                                                      Date of Imposition of Sentence


 Received          f-0'
                ~~~~~+-~~-

                DUSM
                                                   MAR I 3 2019
                                                                                      ll&Lt~OCK
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                        CLERK, U.S. DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
                                      BY                                    DEPUTY
  Clerk's Office Co                                                                                                        3:19-mj-21221
